
	
		II
		110th CONGRESS
		2d Session
		S. 3330
		IN THE SENATE OF THE UNITED STATES
		
			July 24 (legislative
			 day, July 23), 2008
			Mrs. Feinstein (for
			 herself and Mr. Smith) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  deduction for domestic production activities for film and television
		  productions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Film Production Equity Act of
			 2008.
		2.Provisions related to
			 film and television productions
			(a)Modifications to
			 deduction for domestic activities
				(1)Determination of
			 W–2 wagesParagraph (2) of section 199(b) of the Internal Revenue
			 Code of 1986 (relating to W–2 wages) is amended by adding at the end the
			 following new subparagraph:
					
						(D)Special rule for
				qualified filmIn the case of
				a qualified film, such term shall include compensation for services performed
				in the United States by actors, production personnel, directors, and
				producers.
						.
				(2)Definition of
			 qualified filmParagraph (6) of section 199(c) of such Code
			 (relating to qualified film) is amended by adding at the end the following:
			 A qualified film shall include any copyrights, trademarks, or other
			 intangibles with respect to such film. The methods and means of distributing a
			 qualified film shall not affect the availability of the deduction under this
			 section..
				(3)PartnershipsSubparagraph
			 (A) of section 199(d)(1) of such Code (relating to partnerships and S
			 corporations) is amended by striking and at the end of clause
			 (ii), by striking the period at the end of clause (iii) and inserting ,
			 and, and by adding at the end the following new clause:
					
						(iv)in the case of
				each partner of a partnership, or shareholder of an S corporation, who owns
				(directly or indirectly) at least 20 percent of the capital interests in such
				partnership or of the stock of such S corporation—
							(I)such partner or
				shareholder shall be treated as having engaged directly in any film produced by
				such partnership or S corporation, and
							(II)such partnership
				or S corporation shall be treated as having engaged directly in any film
				produced by such partner or
				shareholder.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
